Detailed Action
Claims 36, 28-36, 38-45 are pending in this application. Claims 1-25, 27, 37 were cancelled. Claim 46 was newly added.
This is the response to the Amendment filed on 9/6/22 in response to the PTAB decision dated 7/5/22 which included a new ground of rejection. The prosecution of this application is being re-opened. MPEP 1214.01. When the Board designates a new ground of rejection under 37 CFR 41.50(b), the appellant, as to each claim so rejected, has the option of: (A) reopening prosecution before the examiner by submitting an appropriate amendment and/or new evidence (37 CFR 41.50(b)(1) )
Terminal Disclaimer
	The Terminal Disclaimer filed on 6/4/21 is acceptable.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 36, 28-36, 38-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites
As per claim 26, identifying, responsive to the user input, a collaborative session in which the user participated;
identifying, based upon an analysis of the collaboration media, a pending action to be performed by the user within the identified collaborative session;
 determining a completion time for the identified pending action and a second participant of the collaborative session.
As per claim 36,  identifying, responsive to the user input, a collaborative session in which the user participated;
identifying, based upon an analysis of the collaboration media, a pending action to be performed by the user within the identified collaborative session;
determining a completion time for the identified pending action and a second participant of the collaborative session. 
As per claim 46 configured to generate a user unavailability alert in a collaborative environment, comprising:
identifying, by the computer hardware system and responsive to the user input, a collaborative session in which the user participated; 
identifying, based upon an analysis of the collaboration media, a pending action to be performed by the user within the identified collaborative session;
determining a completion time for the identified pending action and a second participant of the collaborative session; and 
Step 1A, Prong 1
which is direct towards, identifying a collaborative session and 
identifying a pending action to be performed within the identified 
collaborative session (.e., a business purpose and relation between people that is a fundamental economic  practice), and determining a completion time for the pending action and a  second participant of the collaborative session to send an indication about 
the unavailability (i.e., a mental process using  a computer/processor as a tool).
This is in agreement with Appellant’s disclosure that the invention is directed to “generating a user unavailability alert in a collaborative environment”. Spec. para.2,17, see also Title(“Generating a User Unavailability Alert in a Collaborative Environment”). Here, the applicant has automated what can be done manually to improve a business process(see Spec.para.9-15), and relying on a computer to perform routine task more quickly or more accurately is insufficient to render a claim patent eligible.
The limitations of claim 26,36,46 are focused on, and generally relate to, identifying a collaborative session and identifying a pending action to be another abstract idea. . . does not render the claim non-abstract.”);  performed within the identified collaborative session, which is also a  business relation between people (see generally claim 26; Spec. para. 1-5;  Title; Abstract). Claim 26,36,46 is concerned with managing personal  behavior (see) (e.g., identifying collaborative 
meetings and communications to identify any pending task associated with 
unavailable employee) and business relationships(e.g., determining the tasks’ dues and impacted users to notify the  unavailability), which are a method of organizing human activity. As such,  the claimed invention recites a mental process, as well as a method of  organizing human activity, which is an abstract idea. See Trading  Technologies International, Inc. v. IBG LLC, No. 2017-2323 (Fed. Cir. April 30, 2019) (affirming the Board’s decision that the challenged claims were  not patent eligible under 35 U.S.C. § 101, because the claims were directed  to a “business problem” to provide traders additional information, such as  profit and loss data, on an existing trading screen); Inventor Holdings, LLC  v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378-79 (Fed. Cir. 2017)  (holding that concept of “local processing of payments for remotely  purchased goods” is a “fundamental economic practice, which Alice made  clear is, without more, outside the patent system.” (Citations omitted.));  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir.  2016) (“[A Jnalyzing information by steps people [can] go through in their  minds, or by mathematical algorithms, without more [are] mental  processes within the abstract-idea category.”); Digitech Image Techs., LLC  v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (holding  that a process that starts with data, applies an algorithm, and ends with a  new form of data is directed to an abstract idea); Digitech Information  Sys., Inc. v. BMW Auto Leasing, LLC, 504 F. App’x 920 (mem.) (Fed. Cir.  2013) (rendering a decision based on data and mathematical formulas and  finding process of operating on information using mathematical  formulas/cotrelations patent ineligible); Clarilogic, Inc. v. FormFree 
Holdings, Co., 681 F. App’x 950, 954-55 (Fed. Cir. 2017) (gathering,  analyzing, and outputting financial data/assessment is an abstract idea that is  patent ineligible). 
Thus, in automating the notification of unavailability to collaboration 
participants, the invention recited in claim 26,36,46 “qualifies as an ‘abstract idea’ 
for which computers are invoked merely as a tool.” Enfish, LLC v. 
Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016); see also Credit 
Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) 
(“[M]ere automation of manual processes using generic computers does not 
constitute a patentable improvement.”). 
Also, the claimed invention of receiving a user input indicating an 
unavailability of the user, and sending a first message to the second 
participant is an abstract idea “pertaining  to methods of organizing human activity.” In re TLI Commc’ns LLC Pat.  Litig., 823 F.3d 607, 613 (Fed. Cir. 2016) (citing Intellectual Ventures I LLC  v. Cap. One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (finding the  claim at issue “not meaningfully different from the ideas found to be abstract 
in other cases before the Supreme Court and our court involving methods of 
organizing human activity”)). Namely, communicating information between 
collaborating users is all human activities that claim 26,36,46 more efficiently 
organizes by applying them to a hardware processor of a computer hardware 
system.
The 2019 Revised Guidance explains that “mental processes” include 
acts that people can perform in their minds or using pen and paper, even if 
the claim recites that a generic computer component performs the acts. See 
Guidance, 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable 
interpretation, covers performance in the mind but for the recitation of 
generic computer components, then it is still in the mental processes 
category unless the claim cannot practically be performed in the mind.”); see 
also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 
(Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented 
steps, there is nothing in the claims themselves that foreclose them from 
being performed by a human, mentally or with pen and paper”), quoted in 
2019 Revised Guidance, 84 Fed. Reg. at 52 n.14. 
The Guidance states that the abstract idea exception includes mental 
processes, which include “concepts performed in the human mind (including 
an observation, evaluation, judgment, opinion).” Guidance, 84 Fed. Reg. at  52. Such concepts must be capable of being practically performed in the  human mind, although the use of a physical aid, such as a pen and paper or a  computer does not negate the mental nature of such a concept. October  2019 Update: Subject Matter Eligibility Guidance (hereinafter, 2019  Update) 8—9 (October 2019), available at https://www.uspto.gov/sites/default/files/documents/peg 2019 update.pdf. 
Here, although claim 26,36,46 nominally recites “a hardware processor” of a 
“computer hardware system”, claim 26,36,46 recites the  performance of steps of a mental process (see Gottschalk v. Benson, 409  U.S. 63, 67 (1972), Le., identifying a collaborative session in which the user  participated; identifying a pending action to be performed by the user within  the identified collaborative session; automatically determining a completion  time for the identified pending action and a second participant of the  collaborative session . Claim 26 recites a mental process (i.e., a concept  performed in the human mind, such as, an observation, evaluation, 
judgment, and opinion), using a computer as a tool, which is an abstract  idea. See Guidance, 84 Fed. Reg. at 52; see Synopsys, Inc. v. Mentor  Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016) (“analyzing  information by steps people [can] go through in their minds, or by  mathematical algorithms, without more [are] mental processes within the  abstract-idea category.”); Clarilogic v. Formfree Holdings, 633 F. App’x.  950, 954-545 (Fed. Cir. 2017) (gathering, analyzing, and outputting financial  data/assessment is an abstract idea that is patent ineligible). 
The limitations that make up the concept recited  claim 26,36,46 are simply a series of observations, evaluations, and judgements for  determining a data structure from collected data to reassign to a new  employee of an organization. Limitations identifying, responsive to the user input, a collaborative session in which the user participated; identifying, based upon an analysis of the collaboration media, a pending action to be performed by the user within the identified collaborative session; determining a completion time for the identified pending action and a second participant of the collaborative session. recite the types of  observation, evaluation, and judgment that are characteristic of mental  processes that may be practically performed in the human mind, using a  computer as a tool. See CyberSource Corp. v. Retail Decisions, Inc., 654  F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be 
unpatentable, even when performed by a computer, was precisely the 
holding of the Supreme Court in Gottschalk v. Benson.”); Benson, 409 U.S. 
at 67. 
Thus, consistent with the Guidance and case law, we conclude  representative claim 26 recites mental processes (1.e., concepts performed in  the human mind, such as, an observation, evaluation, judgment, and  opinion), which are abstract ideas. See Guidance, 84 Fed. Reg. at 52;  Guidance Update, 7-9; Digitech Image Techs., LLC v. Elecs. For Imaging,  Inc., 758 F.3d 1344, 1351 (2014) (concluding claims reciting receiving two  data sets, and combining those data sets into a single data set is “an 
ineligible abstract process of gathering and combining data”); CyberSource  654 F.3d at 1372-73 (concluding claims reciting obtaining a data transaction  set affiliated with a particular Internet address, generating a map based on  those transactions, and using the map to determine whether a transaction is  valid were abstract because they were directed to steps a person could  perform mentally); Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350,  1353—54 (Fed. Cir. 2016) (concluding claims directed to “collecting  information, analyzing it, and displaying certain results of the collection and 
analysis” were abstract); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161,  1167 (Fed. Cir. 2018) (concluding claims were directed to the abstract idea  of “selecting certain information, analyzing it using mathematical  techniques, and reporting or displaying the results of the analysis”); OJP  Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1361—62 (Fed. Cir. 2015)  (determining claims reciting obtaining statistics, analyzing those statistics to  determine another piece of information—1.e., a price at which to sell a 
product—was directed to the abstract idea of offer-based price  optimization).
Accordingly, because the steps of limitations identifying, responsive to the user input, a collaborative session in which the user participated; identifying, based upon an analysis of the collaboration media, a pending action to be performed by the user within the identified collaborative session; determining a completion time for the identified pending action and a second participant of the collaborative session involve 
observations, evaluations, judgments, and/or opinions that are capable of  being performed by a human with the use of a computer as a tool, and are  mental processes, claim 26,36,46 can be characterized as reciting a judicial  exception to patent-eligible subject matter. 
In view of the foregoing, claim 26,36,46 recites at least two abstract 
ideas (e.g., fundamental economic activity and mental process). Proceed to Prong Two of Step 2A to determine if the idea is integrated into a  practical application, in which case the claim as a whole would not be  “directed to” merely an abstract idea. 
Step 2A, Prong 2— Practical Application 
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements such as 
As per claim 26, A computer hardware system configured to generate a user unavailability alert in a collaborative environment, comprising:
 a hardware processor configured to initiate the following executable operations:
receiving, by the computer hardware system and from a collaboration media client associated with a user, a user input indicating an unavailability of the user;
retrieving, in response to the collaborative session being identified, collaboration media; 
automatically
by the computer hardware system, 
electronically sending, based upon the user input indicating the unavailability of the user and the completion time, a first message to the second participant, wherein the completion time identifies a time at which the identified pending action is to be completed by the second participant.  
As per claim 36. A computer program product, comprising: 
a hardware storage device having stored therein computer program code for generating a user unavailability alert in a collaborative environment, the computer program code, which when executed by a computer hardware system, causes the computer hardware system to perform: 
receiving, by the computer hardware system and from a collaboration media client associated with a user, a user input indicating an unavailability of the user;  
retrieving, in response to the collaborative session being identified, collaboration media; 
automatically
electronically sending, based upon the user input indicating the unavailability of the user and the completion time, a first message to the second participant, wherein the completion time identifies a time at which the identified pending action is to be completed by the second participant.  
As per claim 46, A computer hardware system
a hardware processor configured to initiate the following executable operations:
receiving, by the computer hardware system, from a collaboration media client associated with a user, a user input indicating an unavailability of the user;
by the computer hardware system and
automatically
electronically sending a first message to the second participant based upon: the user input indicating the unavailability of the user, the completion time, and an analysis that concludes that the unavailability of the user impacts the second participant, wherein
the completion time identifies a time at which the identified pending action is to be completed by the second participant.   
Because claim 26,36,46, recites a judicial exception, next determination 
whether claim 26,36,46 integrates the judicial exception into a practical 
application. Guidance, 84 Fed. Reg. at 54. To determine whether the 
judicial exception is integrated into a practical application, we identify 
whether there are “any additional elements recited in the claim beyond the 
judicial exception(s)” and evaluate those elements, along with the limitations 
that recite the abstract idea, to determine whether the claim as a whole 
integrates the abstract idea into a recognized practical application. 
Guidance, 84 Fed. Reg. at 54-55 (emphasis added) (alteration in original); 
The computer hardware system and hardware processor of the  computer hardware system recited in claim 26,36,46 serve merely to gather,  analyze, and generate data in the form of data structures. Merely adding a  programmed computer to perform generic computer functions does not  automatically overcome an eligibility rejection. Alice, 573 U.S. at 223-24.  Furthermore, the use of a general purpose computer to apply an otherwise  ineligible algorithm does not qualify as a particular machine. See  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir 2014); In re TLI Commc’ns LLC v. AV Automotive, LLC, 823 F.3d 607, 613 (Fed. Cir.  2016) (mere recitation of concrete or tangible components is not an  inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785  F.3d 616, 623 (Fed. Cir. 2015) (noting that Alappat’s [33 F.3d 1526 (Fed.  Cir. 1994)] rationale that an otherwise ineligible algorithm or software could  be made patent-eligible by merely adding a generic computer to the claim  was superseded by the Supreme Court’s Bilski and Alice decisions). In the  instant case, using a hardware processor to more quickly facilitate notifying  employees about another employee’s absence is nothing more than the abstract idea itself (1.e., a mental process and fundamental economic practice  which is a method of organizing human activity). The type of improvements  to the abstract idea set forth in claim 26 result from the routine application of  computers as tools, not from any technical innovation. See Intellectual  Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir.  2015) (“claiming the improved speed or efficiency inherent with applying  the abstract idea on a computer [does not] provide a sufficient inventive  concept”). “[R]elying on a computer to perform routine tasks more quickly  or more accurately is insufficient to render a claim patent eligible.” OJP  Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir.  2015) (citing Alice Corp., 134 S. Ct. at 2359). For reasons that follow, claim 26,36,46, to recite any element(s), or ordered  combination of elements, which transform the abstract idea to patent eligible  subject matter. 
The additional elements recited in limitations receiving, by the computer hardware system and from a collaboration media client associated with a user, a user input indicating an unavailability of the user; retrieving, in response to the collaborative session being identified, collaboration media; electronically sending, based upon the user input indicating the unavailability of the user and the completion time, a first message to the second participant, wherein the completion time identifies a time at which the identified pending action is to be completed by the second participant recite 
insignificant extra-solution activity, i.e., the collection of information or 
outputting the information. 
Considering the limitations of  receiving, by the computer hardware system and from a collaboration media client associated with a user, a user input indicating an unavailability of the user; retrieving, in response to the collaborative session being identified, collaboration media; electronically sending, based upon the user input indicating the unavailability of the user and the completion time, a first message to the second participant, wherein the completion time identifies a time at which the identified pending action is to be completed by the second participant  to be steps in addition to the  abstract idea that, considered in light of the claim as a whole, fail to integrate  the abstract idea into a practical application. Specifically, these steps add  only insignificant extra-solution activity because they merely gather initial  sets of data to enable executing the mental steps making up the abstract idea.  Guidance, 84 Fed. Reg. at 55; see Bilski v. Kappos, 561 U.S. 593, 612  (2010) (holding the use of well-known techniques to establish inputs to the  abstract idea as extra-solution activity that fails to make the underlying  concept patent eligible); CyberSource, 654 F.3d at 1372 (finding that, even  to the extent certain “physical steps are required to obtain information from  the database . . . such data-gathering steps cannot alone confer patentability”); Elec. Power, 830 F.3d at 1355 (explaining that “selecting  information, by content or source, for collection, analysis, and display does  nothing significant to differentiate a process from ordinary mental  processes”); see also MPEP § 2106.05(g); OIP Techs., Inc. v. Amazon.com,  Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Elec. Power, 830 F.3d at 1354.  The additional data-gathering/outputting steps set forth in limitations receiving, by the computer hardware system and from a collaboration media client associated with a user, a user input indicating an unavailability of the user; retrieving, in response to the collaborative session being identified, collaboration media; electronically sending, based upon the user input indicating the unavailability of the user and the completion time, a first message to the second participant, wherein the completion time identifies a time at which the identified pending action is to be completed by the second participant  merely obtain information needed to perform the recited abstract  idea, and do not meaningfully limit the claim (see MPEP § 2106.05(g). 
In cases involving computer processor innovations, such as here, the  inquiry as to whether the claims are directed to an abstract idea “often turns  on whether the claims focus on ‘the specific asserted improvement in  computer capabilities . . . or, instead, on a process that qualifies as an  ‘abstract idea’ for which computers are invoked merely as a tool.”” Finjan,  Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018) (quoting  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016)). 
The nature of claim 26,36,46 as a whole is not to define a specific technological 
improvement; instead, claim 26.36,46 merely recites the steps necessary to  perform the abstract idea itself (e.g., a team manager notifying any impacted  team members about another team member’s unavailability by analyzing  items discussed during team meetings). Automatically identifying and determining as recited in claim 26,36,46 “qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Enfish, LLC v.  Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016); see also Credit  Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) 
(“[M]ere automation of manual processes using generic computers does not 
constitute a patentable improvement.”). 
To the extent the claimed computer hardware system having a  hardware processor may perform data collection and determining faster than  other computerized methods, that would not provide an improvement to the  device or processor itself. See, e.g., Versata Dev. Grp., Inc. v. SAP Am.,  Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (explaining that in order for a  machine to add significantly more, it must “play a significant part in  permitting the claimed method to be performed, rather than function solely  as an obvious mechanism for permitting a solution to be achieved  more quickly”) (emphasis added); FairWarning IP, LLC v. latric Sys., Inc.,  839 F.3d 1089, 1095 (2016) (“While the claimed system and method  certainly purport to accelerate the process of analyzing audit log data, the  speed increase comes from the capabilities of a general-purpose computer,  rather than the patented method itself”); Bancorp Servs., L.L.C. v. Sun Life  Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a  computer does not materially alter the patent eligibility of the claimed  subject matter”). 
In summary,  claim 26,36,46 does not recite: (i) an  improvement to the functionality of a computer or other technology or  technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply  or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular  transformation of an article to a different thing or state (see MPEP  § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP  § 2106.05(e)). See also Guidance, 84 Fed. Reg. at 55. 
Considering claim 26,36,46 as a whole, none of the additional elements 
applies or uses the abstract idea in a meaningful way such that the claim as a 
whole is more than a drafting effort designed to monopolize the exception.  The additional limitations recited beyond the judicial exception itself fail to  integrate the exception into a practical application. 
Because claim 26,36,46, recites an abstract idea that is not integrated 
into a practical application, in accordance with the Guidance, 
claim 26,36,46 is directed to an abstract idea under Step 2A, and the eligibility 
analysis with regard to claim 26 proceeds to Step 2B. 
Step 2B — Inventive Concept 
Claim 26,36,46 is directed to an abstract idea that is not  integrated into a practical application, evaluating whether the  additional elements, whether examined alone or as an ordered combination,  add a specific limitation that is not well-understood, routine, or conventional  activity in the field, or simply append well-understood, routine, conventional  activities previously known to the industry, specified at a high level of  generality, to the abstract idea. See generally Guidance. 
Here, claim 26,36,46 recites the additional elements of “[a] computer 
hardware system” and “a hardware processor”. Considering 
claim 26,36,46 as a whole, none of the additional elements applies or uses the 
abstract idea in a meaningful way such that the claim as a whole is more 
than a drafting effort designed to monopolize the exception. The hardware 
processor recited in claim 26,36,46 serves merely to gather, analyze, and generate 
data in the form of data structures. 
Also note that the additional elements, or combination of elements,  recited in claim 26,36,46, are well-understood, routine, and conventional. This is  supported by paragraph 13 of Appellant’s Specification, disclosing that the  invention is performed be “a processor of a general purpose computer.” See  Berkheimer v. HP Inc., 890 F.3d 1369, 1370 (Fed. Cir. 2018). In addition,  the only elements beyond the abstract idea are generic computer components  or combinations of generic components used to perform generic computer  functions — a determination that is supported by Appellant’s Figure 3 and  the accompanying description found in the Specification (see Spec. para. 9-16). Appellant’s Specification only shows (see Fig. 3) and describes (see,  e.g., Spec. para. 9-16) well-understood, routine, conventional computer  components used for managing and maintaining organizational data (e.g.,  devices connected through a communications network) that are in a general  purpose computing environment in a manner that indicates the components  and the functions they perform were well-known in the art. See Hybritech  Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384 (Fed. Cir. 1986)  (explaining that “a patent need not teach, and preferably omits, what is well known in the art”); see also USPTO, Memorandum on Changes in  Examination Procedure Pertaining to Subject Matter Eligibility, Recent  Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) at 3 (Apr. 19,  2018), available at https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-
20180419.PDF (explaining that a specification that describes additional  elements “in a manner that indicates that the additional elements are  sufficiently well-known that the specification does not need to describe the  particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can  show that the elements are well understood, routine, and conventional);  Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed.  Cir. 2017) (“The claimed mobile interface is so lacking in implementation  details that it amounts to merely a generic component (software, hardware,  or firmware) that permits the performance of the abstract idea, ie., to  retrieve the user-specific resources.”). 
As a result, we find that the additional elements, and namely the  functions of the hardware processor, recited in claim 26,36,46 is merely generic  computer functions in addition to an asserted improvement to a mental  process and business operations. Considering the elements of claim 26,36,46  individually and as an ordered combination, claim 26.36,46 does no more than  simply instruct the practitioner to implement the abstract idea on a generic  computer and/or processor. Dealertrack, Inc. v. Huber, 674 F.3d 1315,  1333-34 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a  claim covering an abstract concept, without more, is insufficient to render [a] claim patent eligible.” (Citation omitted.)). 
Furthermore, generically claimed elements of processor and controllers/computers have been found to be no more than well-understood,  routine, and conventional activity in the context of gathering and assembling  data. See, e.g., Berkheimer v. HP Inc., 890 F.3d 1369, 1370 (Fed. Cir. 2018)  (“The[] conventional limitations of claim 1, combined with limitations of  analyzing and comparing data and reconciling differences between the data.  . . amount to no more than performing the abstract idea of parsing and  comparing data with conventional computer components”) (emphasis  added); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716 (updating an  activity log by computer is well-understood, routine, conventional activity).  As explained by the Supreme Court, the presence of a generic computer  performing generic computer functions, such as calculation and transmission  of data, is not enough to transform an abstract idea into a patent-eligible  invention. Alice Corp. v. CLS Bank, 573 U.S. 208, 225—226 (2014). 
As per claim 28,38, wherein the sending is based upon an analysis that concludes that the unavailability of the user impacts the second participant.  The additional elements recited in claim 28,38,  recite  insignificant extra-solution activity, i.e., outputting the information. Considering the limitations of  to be steps in addition to the  abstract idea that, considered in light of the claim as a whole, fail to integrate  the abstract idea into a practical application. Specifically, these steps add  only insignificant extra-solution activity because they merely gather initial  sets of data to enable executing the mental steps making up the abstract idea.  Guidance, 84 Fed. Reg. at 55; see Bilski v. Kappos, 561 U.S. 593, 612  (2010) (holding the use of well-known techniques to establish inputs to the  abstract idea as extra-solution activity that fails to make the underlying  concept patent eligible); CyberSource, 654 F.3d at 1372 (finding that, even  to the extent certain “physical steps are required to obtain information from  the database . . . such data-gathering steps cannot alone confer patentability”); Elec. Power, 830 F.3d at 1355 (explaining that “selecting  information, by content or source, for collection, analysis, and display does  nothing significant to differentiate a process from ordinary mental  processes”); see also MPEP § 2106.05(g); OIP Techs., Inc. v. Amazon.com,  Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Elec. Power, 830 F.3d at 1354.  The additional outputting steps set forth in limitations  merely obtain information/outputting information needed to perform the recited abstract  idea, and do not meaningfully limit the claim (see MPEP § 2106.05(g).
As per claim 29,39, wherein the determining the completion time includes an amount of work already performed by the user on the identified pending action.  Claim 29,39, is directed to the mental process/fundamental economic which is business relationships(e.g., determining the completion time includes an amount of work already performed by the user on the identified pending action and impacted users to notify the  unavailability), which are a method of organizing human activity. As such,  the claimed invention recites a mental process, as well as a method of  organizing human activity, which is an abstract idea. See Trading  Technologies International, Inc. v. IBG LLC, No. 2017-2323 (Fed. Cir. April 30, 2019) (affirming the Board’s decision that the challenged claims were  not patent eligible under 35 U.S.C. § 101, because the claims were directed  to a “business problem” to provide traders additional information, such as  profit and loss data, on an existing trading screen); Inventor Holdings, LLC  v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378-79 (Fed. Cir. 2017)  (holding that concept of “local processing of payments for remotely  purchased goods” is a “fundamental economic practice, which Alice made  clear is, without more, outside the patent system.” (Citations omitted.));  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir.  2016) (“[A Jnalyzing information by steps people [can] go through in their  minds, or by mathematical algorithms, without more [are] mental  processes within the abstract-idea category.”); Digitech Image Techs., LLC  v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (holding  that a process that starts with data, applies an algorithm, and ends with a  new form of data is directed to an abstract idea); Digitech Information  Sys., Inc. v. BMW Auto Leasing, LLC, 504 F. App’x 920 (mem.) (Fed. Cir.  2013) (rendering a decision based on data and mathematical formulas and  finding process of operating on information using mathematical  formulas/cotrelations patent ineligible); Clarilogic, Inc. v. FormFree 
Holdings, Co., 681 F. App’x 950, 954-55 (Fed. Cir. 2017) (gathering,  analyzing, and outputting financial data/assessment is an abstract idea that is  patent ineligible). 
As per claim 30,40, wherein the first message indicates that the completion time of the identified pending action will be affected by the unavailability of the user.  Claim 30,40 merely describes what is included in the message is part of the abstract idea, mental process/fundamental economic which is business relationships, which are a method of organizing human activity. As such,  the claimed invention recites a mental process, as well as a method of  organizing human activity, which is an abstract idea. See Trading  Technologies International, Inc. v. IBG LLC, No. 2017-2323 (Fed. Cir. April 30, 2019) (affirming the Board’s decision that the challenged claims were  not patent eligible under 35 U.S.C. § 101, because the claims were directed  to a “business problem” to provide traders additional information, such as  profit and loss data, on an existing trading screen); Inventor Holdings, LLC  v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378-79 (Fed. Cir. 2017)  (holding that concept of “local processing of payments for remotely  purchased goods” is a “fundamental economic practice, which Alice made  clear is, without more, outside the patent system.” (Citations omitted.));  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir.  2016) (“[A Jnalyzing information by steps people [can] go through in their  minds, or by mathematical algorithms, without more [are] mental  processes within the abstract-idea category.”); Digitech Image Techs., LLC  v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (holding  that a process that starts with data, applies an algorithm, and ends with a  new form of data is directed to an abstract idea); Digitech Information  Sys., Inc. v. BMW Auto Leasing, LLC, 504 F. App’x 920 (mem.) (Fed. Cir.  2013) (rendering a decision based on data and mathematical formulas and  finding process of operating on information using mathematical  formulas/cotrelations patent ineligible); Clarilogic, Inc. v. FormFree Holdings, Co., 681 F. App’x 950, 954-55 (Fed. Cir. 2017) (gathering,  analyzing, and outputting financial data/assessment is an abstract idea that is  patent ineligible). 
As per claim 31,41, wherein a new completion time is estimated for the identified pending action, and the first message includes the new completion time for the identified pending action.  Claim 31 is directed to the mental process/fundamental economic which is business relationships(e.g., a new completion time is estimated for the identified pending action, and the first message includes the new completion time for the identified pending action and impacted users to notify the  unavailability), which are a method of organizing human activity. As such,  the claimed invention recites a mental process, as well as a method of  organizing human activity, which is an abstract idea. See Trading  Technologies International, Inc. v. IBG LLC, No. 2017-2323 (Fed. Cir. April 30, 2019) (affirming the Board’s decision that the challenged claims were  not patent eligible under 35 U.S.C. § 101, because the claims were directed  to a “business problem” to provide traders additional information, such as  profit and loss data, on an existing trading screen); Inventor Holdings, LLC  v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378-79 (Fed. Cir. 2017)  (holding that concept of “local processing of payments for remotely  purchased goods” is a “fundamental economic practice, which Alice made  clear is, without more, outside the patent system.” (Citations omitted.));  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir.  2016) (“[A Jnalyzing information by steps people [can] go through in their  minds, or by mathematical algorithms, without more [are] mental  processes within the abstract-idea category.”); Digitech Image Techs., LLC  v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (holding  that a process that starts with data, applies an algorithm, and ends with a  new form of data is directed to an abstract idea); Digitech Information  Sys., Inc. v. BMW Auto Leasing, LLC, 504 F. App’x 920 (mem.) (Fed. Cir.  2013) (rendering a decision based on data and mathematical formulas and  finding process of operating on information using mathematical  formulas/cotrelations patent ineligible); Clarilogic, Inc. v. FormFree 
Holdings, Co., 681 F. App’x 950, 954-55 (Fed. Cir. 2017) (gathering,  analyzing, and outputting financial data/assessment is an abstract idea that is  patent ineligible). 
As per claim 32,42, wherein the identified pending action is automatically rescheduled.  Automatically scheduling as recited in claim 32 “qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Enfish, LLC v.  Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016); see also Credit  Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) 
(“[M]ere automation of manual processes using generic computers does not 
constitute a patentable improvement.”). 
As per claim 33,43, wherein in response to determining a user input indicating an availability of the user is not received within a specified period of time subsequent to the user input, a second message is sent to the second participant indicating continued unavailability of the user.  Claim 33,43 is directed to the mental process/fundamental economic which is business relationships(e.g., determining a user input indicating an availability of the user is not received within a specified period of time subsequent to the user input, a second message is sent to the second participant indicating continued unavailability of the user and impacted users to notify the  unavailability), which are a method of organizing human activity. As such,  the claimed invention recites a mental process, as well as a method of  organizing human activity, which is an abstract idea. See Trading  Technologies International, Inc. v. IBG LLC, No. 2017-2323 (Fed. Cir. April 30, 2019) (affirming the Board’s decision that the challenged claims were  not patent eligible under 35 U.S.C. § 101, because the claims were directed  to a “business problem” to provide traders additional information, such as  profit and loss data, on an existing trading screen); Inventor Holdings, LLC  v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378-79 (Fed. Cir. 2017)  (holding that concept of “local processing of payments for remotely  purchased goods” is a “fundamental economic practice, which Alice made  clear is, without more, outside the patent system.” (Citations omitted.));  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir.  2016) (“[A Jnalyzing information by steps people [can] go through in their  minds, or by mathematical algorithms, without more [are] mental  processes within the abstract-idea category.”); Digitech Image Techs., LLC  v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (holding  that a process that starts with data, applies an algorithm, and ends with a  new form of data is directed to an abstract idea); Digitech Information  Sys., Inc. v. BMW Auto Leasing, LLC, 504 F. App’x 920 (mem.) (Fed. Cir.  2013) (rendering a decision based on data and mathematical formulas and  finding process of operating on information using mathematical  formulas/cotrelations patent ineligible); Clarilogic, Inc. v. FormFree  Holdings, Co., 681 F. App’x 950, 954-55 (Fed. Cir. 2017) (gathering,  analyzing, and outputting financial data/assessment is an abstract idea that is  patent ineligible). 
As per claim 34,44, wherein a new completion time is automatically estimated for the identified pending action, the first message includes the new completion time for the identified pending action, a second new completion time is estimated for the identified pending action, and the second message includes the second new completion time for the identified pending action.  Automatically estimating as recited in claim 34 “qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Enfish, LLC v.  Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016); see also Credit  Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) 
(“[M]ere automation of manual processes using generic computers does not 
constitute a patentable improvement.”). 
As per claim 35,45, wherein the determining the completion time includes determining a probability percentage that the user will be able to complete the pending action within a period of time.  Claim 35,45 is directed to the mental process/fundamental economic activity which is business relationships(e.g., determining the completion time includes determining a probability percentage that the user will be able to complete the pending action within a period of time and impacted users to notify the  unavailability), which are a method of organizing human activity. As such,  the claimed invention recites a mental process, as well as a method of  organizing human activity, which is an abstract idea. See Trading  Technologies International, Inc. v. IBG LLC, No. 2017-2323 (Fed. Cir. April 30, 2019) (affirming the Board’s decision that the challenged claims were  not patent eligible under 35 U.S.C. § 101, because the claims were directed  to a “business problem” to provide traders additional information, such as  profit and loss data, on an existing trading screen); Inventor Holdings, LLC  v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378-79 (Fed. Cir. 2017)  (holding that concept of “local processing of payments for remotely  purchased goods” is a “fundamental economic practice, which Alice made  clear is, without more, outside the patent system.” (Citations omitted.));  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir.  2016) (“[A Jnalyzing information by steps people [can] go through in their  minds, or by mathematical algorithms, without more [are] mental  processes within the abstract-idea category.”); Digitech Image Techs., LLC  v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (holding  that a process that starts with data, applies an algorithm, and ends with a  new form of data is directed to an abstract idea); Digitech Information  Sys., Inc. v. BMW Auto Leasing, LLC, 504 F. App’x 920 (mem.) (Fed. Cir.  2013) (rendering a decision based on data and mathematical formulas and  finding process of operating on information using mathematical  formulas/cotrelations patent ineligible); Clarilogic, Inc. v. FormFree  Holdings, Co., 681 F. App’x 950, 954-55 (Fed. Cir. 2017) (gathering,  analyzing, and outputting financial data/assessment is an abstract idea that is  patent ineligible). 
As per claims 28-35, 38-45, the limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application, rather the claims and the additional limitations are drawn to mental process/fundamental economic activity. The claims is directed to an abstract idea and merely  links the judicial exception to a particular technological environment or field of use, the claim is not patent eligible and directed to an abstract idea MPEP 2106.05(f). 
The claim does not include additional elements/limitations that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements/limitations is drawn to limitations that attempts to limit the use of the abstract idea to a particular technological environment or field of use and/or use a computer as a tool, and includes well-understood, routine, and conventional activities that amount to no more than implementing the abstract idea with a computerized system.  The claim is not patent eligible.
Allowable Subject Matter
Claims 36, 28-36, 38-45 are allowed over prior art.
Response to Arguments
Applicant’s arguments with respect to the Double Patenting rejection(filing of TD to overcome the rejection) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments pertaining to the 101 rejection have been considered however is not persuasive, the applicant argues that claim 26 has been amended to include limitations that integrates the abstract idea into a practical application and provides an improvement to computer technology(ie collaboration systems), the examiner disagrees, see above 101 rejection analysis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2002/0165898 issued to Duffy teaches a method for sharing tasks, comprising: identifying a covered user, wherein the covered user is assigned one or more tasks; identifying a surrogate user that is associated with the covered user; identifying an unfinished task from the one or more tasks assigned to the covered user; creating a link for the surrogate user to the unfinished task assigned to the covered user; and providing the ability for the surrogate user to access the unfinished task via the link.
US 2006/0069599 issued to Hatoun,  teaches workflows designed to take advantage of the capabilities of workflow-enabled application programs are disclosed. Examples of workflow-enabled application programs are word processing application programs and e-mail application programs. In response to determining that an incomplete workflow task exists, forms data is sent to a workflow-enabled application program. In response to the receipt of forms data, the workflow-enabled application program presents a workflow task form to the user of the workflow-enabled application program. Embodiments may determine whether a workflow task change or completion by a particular user at a particular time is authorized by the workflow. If a workflow task change or completion is not authorized the workflow rolls back the workflow task to a previous version of the task. Embodiments may determine if an incomplete workflow task is assigned to a group, and, if so assigned, function to prevent duplication of effort by participants in the group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459